Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 3, 5-6, and cancellation of claim 2 in “Claims - 02/01/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 02/01/2021” is acknowledged. 
 	This office action considers Claims 1, 3-15 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1, 3-15 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	Regarding independent claim 1: Independent claim 1 is being allowed due to the incorporation of previously objected claim 2. Allowability of claim 2 was provided in the non-Final office action on 11/16/2020 over US 20160155664 A 1 to Chan in view of US 6465358 B1 to Nashner.
Regarding independent claim 11: Allowability of independent claim 11 was provided in the non-Final office action mailed on 11/16/2020.
Claims (3-10) and (12-15) are allowed as those inherit the allowable subject matter from claims 1 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898